





CITATION:
Halton Standard Condominium Corporation No.
          386 v. Palomino Hill Realty Corporation, 2011 ONCA 723



DATE: 20111118



DOCKET: C53595



COURT OF APPEAL FOR ONTARIO



Laskin, Rosenberg and Sharpe JJ.A.



BETWEEN



Halton Standard Condominium Corporation No. 386



Applicant (Respondent)



and



Palomino Hill Realty Corporation and Menkes Corporation



Respondents (Appellants)



Jeffrey W. Kramer, for the appellants



Michael John Campbell, for the respondent



Heard: November 17, 2011



On appeal from the judgment of Justice Gisele M. Miller of the
          Superior Court of Justice, dated April 13, 2011.



APPEAL BOOK ENDORSEMENT



[1]

The appellants main submission is that the minutes of settlement foreclosed
    the complaints that were before Tarion.  We do not read the minutes of
    settlement that way.  We agree with the reasons and conclusion of Miller J.

[2]

Accordingly, the appeal is dismissed with costs of $7,000, inclusive of
    disbursements and applicable taxes.


